July 10, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       IN THE INTEREST OF R.S.T., A CHILD

NO. 14-12-00014-CV                         V.

                        ________________________________

       This cause, an appeal from the judgment in a suit affecting the parent-child
relationship, signed October 7, 2012, was heard on the transcript of the record. The
record shows that this court lacks appellate jurisdiction. We therefore order the appeal
DISMISSED.

      We further order this decision certified below for observance.